I have doubt whether the plaintiffs could bring a separate action to impress the property which they formerly purchased from the Cleverlys with an equitable lien after they obtained a judgment rescinding the contract and for the moneys paid in, on the theory that all matters which could have reasonably been litigated in that action and all remedies which equity could have given should have been litigated and granted in that action. But, since the opinion solves that matter on the statute of limitations, I am content to leave the above question undecided.
As to the question of whether a discharge in bankruptcy of a provable debt secured by a judgment lien discharges the lien, it appears that the cases hold there is no such discharge, at least where the secured creditor did not file his claim and participate in dividends. However, I cannot conceive of a *Page 70 
lien without a debt. The very idea of a lien is that the creditor shall have recourse to the property on which he claims a lien for the collection of his debt. If the debt is gone, the lien is gone. But the debt is not wiped out. A discharge in bankruptcy discharges the bankrupt from the debt, thus eliminating only the personal obligation. But the debt subsists for the purposes of recourse to property on which there is a lien for it and for purposes of a basis for a consideration if there is a new promise to pay it.
I assume that the prevailing opinion by inference or otherwise does not touch on the question of whether an order in bankruptcy setting aside property as exempt is re adjudicata as to lien claimants whose liens are only on such property.